[Cite as State ex rel. DeWine v. Buckeye Impact Group, L.L.C., 2018-Ohio-4578.]




                      IN THE COURT OF APPEALS OF OHIO
                          SIXTH APPELLATE DISTRICT
                              SANDUSKY COUNTY

__________________________________________________________________


STATE OF OHIO EX REL.,
OHIO ATTORNEY GENERAL,                                             CASE NO. S-18-001
MICHAEL DEWINE,

       PLAINTIFF-APPELLEE,

       v.
                                                                   OPINION
BUCKEYE IMPACT GROUP, LLC, ET AL.,

       DEFENDANTS-APPELLANTS.

__________________________________________________________________

                Appeal from Sandusky County Common Pleas Court
                            Trial Court No. 17-CV-17

                                     Judgment Affirmed

                          Date of Decision: November 13, 2018



APPEARANCES:

        Andrew R. Mayle for Appellants

        Megan E. McNulty for Appellee
Case No. S-18-001


WILLAMOWSKI, P.J.

       {¶1} Defendants-appellants Buckeye Impact Group, LLC and Premier

Design Group, LLC (collectively “the appellants”) appeal the judgment of the

Sandusky County Court of Common Pleas. For the reasons set forth below, the

judgment of the trial court is affirmed.

                           Facts and Procedural History

       {¶2} On January 6, 2017, the Attorney General’s Office filed a complaint

against the appellants that alleged violations of the Consumer Sales Practices Act.

Doc. 2. On July 14, 2017, the Attorney General’s Office served the appellants with

interrogatories and requests for the production of documents. Doc. 14. The

Attorney General’s Office then filed a motion to compel discovery on November 9,

2017. Doc. 15. In response, the appellants asserted that an order compelling

production of these documents and answers to the interrogatories would violate their

constitutionally protected right against self-incrimination. Doc. 19. On December

22, 2017, the trial court ordered the appellants to comply with the discovery

demands. Doc. 22.

                                Assignment of Error

       {¶3} Appellants filed notice of appeal on January 18, 2018. Doc. 25. On

appeal, appellants raise the following assignment of error:

       The trial court erred in compelling two limited liability companies
       to respond to discovery requests propounded by the attorney
       general in a lawsuit brought under R.C. 109.87 when (1) the

                                           -2-
Case No. S-18-001


       requests are designed to elicit potentially incriminating responses
       and therefore (2) no individual affiliated with the companies are
       willing to craft or verify any discovery responses because of the
       potential for self-incrimination that could be used in a subsequent
       criminal case.

                                   Legal Standard

       {¶4} Under the Fifth Amendment to the United States Constitution, “No

person * * * shall be compelled in any criminal case to be a witness against himself.”

Fifth Amendment to the U.S. Constitution. See Ohio Constitution, Article I, Section

10. “A valid assertion [of the right against self-incrimination] exists where a witness

has reasonable cause to apprehend a real danger of incrimination.”            State v.

Landrum, 53 Ohio St. 3d 107, 119, 559 N.E.2d 710 (1990). The right against self-

incrimination

       can be claimed in any proceeding, be it criminal or civil,
       administrative or judicial, investigatory or adjudicatory. * * * [I]t
       protects any disclosures which the witness may reasonably
       apprehend could be used in a criminal prosecution or which could
       lead to other evidence that might be so used.

In re Amanda W., 124 Ohio St. 3d 136, 140, 705 N.E.2d 724 (6th Dist. 1997), quoting

Application of Gault, 387 U.S. 1, 47-48, 87 S. Ct. 1428, 18 L. Ed. 2d 527 (1967).

       {¶5} However, the right

       against self-incrimination may not be invoked merely by asserting
       that the information sought by the government may in a general
       sense be incriminatory. Whether there is a sufficient hazard of
       incrimination is a question for the [trial] court * * *.”




                                         -3-
Case No. S-18-001


Cincinnati v. Bawtenheimer, 63 Ohio St. 3d 260, 266, 586 N.E.2d 1065 (1992).

Thus, “[t]he trial court must have more than a blanket assertion.” Matter of Rebecca

S., 6th Dist. Lucas No. L-96-377, 1997 WL 679518, *4 (Oct. 31, 1997). “A blanket

assertion of the privilege is not sufficient to show reasonable cause to apprehend a

real danger of incrimination, and the privilege cannot be claimed in advance of the

questions. The privilege must be asserted as to particular questions.” Id., citing In

re Morganroth, 718 F.2d 161, 167 (6th Cir. 1983).

       {¶6} The Ohio Rules of Civil Procedure state the method by which

objections may be made to interrogatories and the production of documents. See

McPherson v. Goodyear Tire & Rubber Co., 146 Ohio App. 3d 441, 444, 766 N.E.2d
1015 (9th Dist. 2001). Civ.R. 33(A)(3) reads, in its relevant part, as follows:

       Each interrogatory shall be answered separately and fully in
       writing under oath, unless it is objected to, in which event the
       reasons for objection shall be stated in lieu of an answer. The
       party upon whom the interrogatories have been served shall quote
       each interrogatory immediately preceding the corresponding
       answer or objection. * * * The answers are to be signed by the
       person making them, and the objections signed by the attorney
       making them.

Civ.R. 33(A)(3). Civ.R. 34(B)(1) reads, in its relevant part, as follows:

       The party upon whom the request is served shall serve a written
       response within a period designated in the request that is not less
       than twenty-eight days after the service of the request or within a
       shorter or longer time as the court may allow. With respect to
       each item or category, the response shall state that inspection and
       related activities will be permitted as requested, unless it is
       objected to, including an objection to the requested form or forms
       for producing electronically stored information, in which event

                                         -4-
Case No. S-18-001


       the reasons for objection shall be stated. If objection is made to
       part of an item or category, the part shall be specified.

Civ.R. 34(B)(1).

                                   Legal Analysis

       {¶7} In response to the Attorney General’s discovery requests, the appellants

made a general argument that limited liability companies have a right against self-

incrimination under the Fifth Amendment. Based on this argument, the appellants

made a blanket assertion of their right against self-incrimination but did not respond

to any of the particular interrogatories or document requests with specific objections

or answers. Thus, the appellants did not properly invoke the right against self-

incrimination on a question-by-question basis.        See Sojic v. Karp, 2d Dist.

Montgomery No. 26664, 2015-Ohio-3692, 41 N.E.3d 888, ¶ 31; Muehrcke v.

Housel, 8th Dist. Cuyahoga Nos. 85643, 85644, 2005-Ohio-5440, ¶ 20; Tedeschi v.

Grover, 39 Ohio App. 3d 109, 110, 529 N.E.2d 480 (10th Dist. 1988); In Matter of

Zahler, 11th Dist. Lake No. 94-L-091, 1995 WL 411790, *3 (June 23, 1995).

Further, in so doing, the appellants did not respond in accordance with Civ.R.

33(A)(3) or Civ.R. 34(B)(1). Since the right against self-incrimination was not

properly invoked before the trial court, the question of whether a limited liability

company can invoke the right of self-incrimination need not be addressed. The

appellants’ first assignment of error is overruled.




                                         -5-
Case No. S-18-001


                                     Conclusion

       {¶8} Having found no error prejudicial to the appellants in the particulars

assigned and argued, the judgment of the Sandusky County Court of Common Pleas

is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/hls



Judges John R. Willamowski, William R. Zimmerman and Stephen R. Shaw, from
the Third District Court of Appeals, sitting by assignment of the Chief Justice of the
Supreme Court of Ohio.




                                         -6-